        Case: 1:12-cr-00589-DAP Doc #: 408 Filed: 03/11/21 1 of 5. PageID #: 4360




                            IN THE UNITEST STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                           )
                          Plaintiff                        )    CASE NO. 1:12-CR-589
                                                           )
                                                           )     JUDGE DAN A. POLSTER
            v.                                             )
                                                           )    OPINION AND ORDER
RAYMOND BANTUM,                                            )
                                                           )
                         Defendant                         )


                                                MEMORANDUM

           Before the Court is Defendant Raymond Bantum’s Motion to Reduce Sentence Under

18 U.S.C. § 3582(c)(1)(A). ECF Doc. 405. For the foregoing reasons, Defendant Bantum’s

motion is DENIED.

                                                    I. Background

           On January 21, 2015, Defendant Bantum was sentenced to 121 months of imprisonment

after a jury found him guilty of one count of Conspiracy to Possess and Distribute Cocaine,

21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and two counts of the Unlawful Use of a

Communications Facility, 21 U.S.C §843(b). Bantum is currently held at FCI Milan and has a

release date of July 18, 2023. 1 Bantum is 41 years old and suffers from obesity. He asks the

Court to release him immediately due to the fact that his condition could have life-threatening

consequences if he were to contract COVID-19, and due to the fact that the virus is currently

present at FCI Milan. On February 23, 2021, the Government filed a response in opposition.

ECF Doc. 406. Defendant Bantum filed his reply on February 26, 2021. ECF Doc. 407.


1
    Find an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Mar. 11, 2021).

                                                           1
     Case: 1:12-cr-00589-DAP Doc #: 408 Filed: 03/11/21 2 of 5. PageID #: 4361




                                            II. Discussion

     A. Exhaustion of Administrative Process

        Before petitioning the Court for compassionate release, a defendant must show that he

has “fully exhausted all administrative rights” to request relief from the Bureau of Prisons

(“BOP”), or else must show that thirty (30) days have elapsed since a request has been received

by the warden of the defendant’s facility. 18 U.S.C. § 3582(c)(1)(A). This “mandatory claim-

processing rule” must be enforced when raised in opposition to an improperly filed motion.

United States v. Alam, 960 F.3d 831, 834 (6th Cir. Jun. 2, 2020). Here, Bantum exhausted his

administrative rights and the Court will proceed to the merits of his motion. ECF Doc. 405 at 4-

5.

     B. Factors Warranting Early Release

        Under 18 U.S.C. § 3582(c)(1)(A)(i), before granting a sentence modification, a court

must find: (A) extraordinary and compelling reasons warrant a sentence modification; (B) the

defendant is not a danger to the safety of any other person or the community; and (C) the

reduction is appropriate considering the sentencing factors located at 18 U.S.C. § 3553(a).

18 U.S.C. §3582(c)(1)(A).

        1.   Extraordinary and Compelling Reasons

        To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether: (1) the defendant is at high risk of having grave

complications should he contract COVID-19, and (2) the prison where the defendant resides has

a severe COVID-19 outbreak. See United States v. Jones, No. 20-3701, 980 F.3d 1098, 1109 (6th

Cir. Nov. 20, 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the First




                                                 2
     Case: 1:12-cr-00589-DAP Doc #: 408 Filed: 03/11/21 3 of 5. PageID #: 4362




Step Act, district courts have full discretion in the interim to determine whether an ‘extraordinary

and compelling’ reason justifies compassionate release…”).

        The Centers for Disease Control and Prevention (“CDC”) have determined that certain

medical conditions unquestionably present an increased risk from COVID-19. 2 Bantum suffers

from obesity, which puts him at increased risk for severe illness from COVID-19. While having

a condition listed by the CDC is sufficient to establish an increased danger from the virus, the

Court notes that Bantum already contracted and recovered from COVID-19 without

complications. Nonetheless, the Court finds that Bantum’s condition may meet the first prong of

the “extraordinary and compelling” test.

        However, Bantum’s situation does not meet the second prong of the “extraordinary and

compelling reasons” tests. Currently, FCI Milan has only two active COVID-19 infections, both

of staff members, and no inmates currently have the virus. 3 While Bantum claims that the facility

has listed as “recovered” those who are actively infected, he does not provide compelling

evidence sufficient to overcome the Court’s reliance on the official statistics provided by the

Board of Prisons. Nor has he provided any evidence that reinfection is possible; currently, such a

question is still being explored by the CDC, which notes that “reports of reinfection have been

infrequent.” 4 Thus, Bantum has failed to identify “extraordinary and compelling reasons”

warranting his early release.




2
  People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
visited March 11, 2021).
3
  COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Mar.
11, 2021).
4
  Interim Guidance on Duration of Isolation and Precautions for Adults with COVID-19, CENTER FOR DISEASE
CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (last
visited Mar. 10, 2021).

                                                    3
     Case: 1:12-cr-00589-DAP Doc #: 408 Filed: 03/11/21 4 of 5. PageID #: 4363




        2. Sentencing Factors under 18 U.S.C. §3553(a)

        Even if the Court were to find that Bantum established “extraordinary and compelling

reasons” for compassionate release, reduction of his sentence would be inappropriate under the

sentencing factors in 18 U.S.C. § 3553(a). The statute lists seven factors the Court must weigh:

    (1) the nature and circumstances of the offense and the history and characteristics of the
        defendant;
    (2) the need for the sentence imposed;
    (3) the kinds of sentences available;
    (4) the kinds of sentence and the sentencing range;
    (5) any pertinent policy statement;
    (6) the need to avoid unwarranted sentence disparities among defendants with similar
        records who have been found guilty of similar conduct; and
    (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). When a court initially considers the § 3553(a) factors during sentencing,

the court need not pen a lengthy opinion regarding 3553(a) factors. See United States v. Jones, 2020

U.S. App. LEXIS 36620, at *30 (“Reading the judge’s compassionate release decision and the

original sentencing hearing transcript together reveals that the district judge carefully considered all

relevant § 3553(a) factors.”). The Court must decide whether to weigh the factors differently

because of a change in circumstances after a motion for compassionate release has been filed.

        Here, Bantum was found guilty of serious drug trafficking activity. He was sentenced in

line with mandatory requirements and still has over two years remaining on his sentence, even

accounting for good time. The length of time remaining on his sentence weighs against an early

release. See United States v. Relliford, 2021 U.S. App. LEXIS 5188, at *3 (6th Cir. Feb. 22,

2021) (“[T]he length of time remaining on [Defendant]’s sentence . . . is relevant to several of

the § 3553(a) factors.”). Upon review of the §3553(a) factors, the Court finds that they do not

weigh in favor of Bantum’s early release.




                                                    4
Case: 1:12-cr-00589-DAP Doc #: 408 Filed: 03/11/21 5 of 5. PageID #: 4364




                                 III. Conclusion

  For the above reasons, Defendant Bantum’s Motion, ECF Doc. 405, is DENIED.

  IT IS SO ORDERED.



                                            /s/ Dan Aaron Polster March 11, 2021
                                            Dan Aaron Polster
                                            United States District Judge




                                      5
